DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 5/28/21 has been entered. Claim(s) 1, 3, 5-7, 9, 11-13, 15, 17, and 19-24 are pending in the application and are under examination.
	Applicant’s drawing amendments have overcome all drawing objections from the previous Office Action mailed on 3/1/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-6, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recite “receive from the remote computer one or more streams of biometric information about the test-taker collected from the input devices during the exam, wherein the biometric information comprises audio, keystroke, behavioral input and image information”.  However, it is unclear whether the recites “behavior input” is a product of or interpretation of the other biometric data, such as the received audio, keystroke, and image information, or whether it constitutes raw data from some other source.  Likewise, it is unclear whether a single stream of biometric information can include more than one type of biometric information.  For example, can one stream of biometric data include audio, keystroke, behavioral input, and image information, or does each stream of biometric data include a single type of biometric data?  Thus, the metes and bounds of the claimed invention are indefinite.  Dependent claims 3, 5-6, and 19-22 inherit the deficiencies of the independent claim, and are therefore indefinite under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1, 3, 5-7, 9, 11-13, 15, 17, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to an apparatus, method, and computer-readable medium, and thus fall under one of the four statutory categories (i.e., product or process). 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps which fall under the abstract idea grouping of mental process (i.e., observation, evaluation, opinion and judgement, including using pen and paper as an aid) and organizing certain methods of human activity (i.e., teaching, instruction, interpersonal interaction).  This includes: administer an exam to a test-taker (e.g., interpersonal interaction); receiving one or more streams of biometric information about the test-taker during the exam, wherein the biometric information comprises audio, keystroke, and image information (e.g., observation);  if the detected changes lie outside a threshold, determining that the test-taker is exhibiting questionable behavior (e.g., observation followed by evaluation and judgement); and updating a profile associated with the test-taker with information reflecting the biometric information obtained during the exam (e.g., evaluation and judgement); issuing an instruction to obtain data of the surroundings of the test-taker (e.g., interpersonal interaction); analyzing the captured data to detect potentially unauthorized items in the surroundings of the test taker (e.g., evaluation and judgement); and suspending, based on the analysis, the examination if potentially unauthorized items are detected in the captured data (e.g., evaluation and judgement followed by interpersonal interaction); establishing a chat session between the test-taker and a live proctor when questionable behavior is detected (e.g., evaluation and judgement followed by interpersonal interaction); utilizing information associated with the detected change in the biometric information that was used to determine the questionable behavior in order to update the threshold (e.g., evaluation and judgement); instructing to suspend the exam or issue a warning notifying the test-taker has been detected of exhibiting questionable behavior, or continue receiving the one or more streams of biometric information (e.g., evaluation and judgement followed by interpersonal interaction); wherein the biometric information includes facial image data of the test-taker 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., controlling a remote computer to perform the steps above, the remote computer having a plurality of input devices for collecting data from the test taker; wherein the input devices include a camera, issuing an instruction to cause the camera to pan and obtain captured image data of the surroundings of the test-taker; analyzing the captured image data to detect potentially unauthorized items in the surroundings of the test taker; and suspending, based on the analysis, the examination if potentially unauthorized items are detected in the captured image data; establishing a chat session between the test-taker at remote computer and a computer associated with a live proctor when questionable behavior is detected; instructing the remote computer to suspend the exam or issue a warning notifying the test-taker has been detected of exhibiting questionable behavior, or continue wherein the input devices include a camera) are recited at a high level of generality with no details whatsoever defining the underlying functionality, which could be reasonably interpreted as an improvement to the functioning of a computer or to any other technology or technical field, application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, application of the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. This is evidenced by the generic nature of the claimed physical hardware (e.g., using the terms “apparatus”, “processor”, “memory”, “computer program code”, “computer program”, “non-transitory computer readable medium”, “remote computer”, and “computer associated  with a live proctor”), which are not defined beyond identifying them by name and result-based function. This is further evidenced by the Applicant’s specification (par. 0056, describing the system as a general purpose computer), thus demonstrating that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. §112(a).  The additional elements defining the input devices, including a camera, amount to insignificant extra-solution activity, as they are used solely for the generic data gathering steps, necessary to perform the subsequent judicial exception.  The same steps could be practically performed by mental process through a human observing a test taker and their surroundings. The input devices are interpreted as part of the general purpose computer (par. 0056; 0059; 0061, describing various elements of the general purpose computer).  Thus, the claimed invention does not represent an improvement to a computer or other technology. “[A]n improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality.” BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88 (Fed. Cir. 2018). Nor does the claimed invention use a particular, or special, machine. In other words, the claims “are not tied to any particular novel machine or apparatus” capable of rescuing them from the realm of an abstract idea. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014). It should be noted that because the courts have made it clear 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided in prong 2 above, the additional elements are recited generically with no details whatsoever beyond identifying them by name to perform the abstract idea identified above. The recited additional elements amount to simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, as evidenced by the Applicant’s own specification (par. 0056, for example) and lack of further detail in the written description -see MPEP 2106.05(d) and Berkheimer Memo. Although claims 1, 3, 5-7, 9, 11-13, 15, 17, and 19-24 specifically limit, in various ways, the manner of proctoring, and, therefore, would seem to exclude certain other methods of proctoring, claims 1, 3, 5-7, 9, 11-13, 15, 17, and 19-24 do not recite anything significantly more than the abstract ideas discussed above in prong 1 of Step 2A. In particular, the various actions recited in claims 1, 3, 5-7, 9, 11-13, 15, 17, and 19-24 that differentiate the recited manner of proctoring from other computer-implemented proctoring techniques relate to the abstract idea, not to an innovation of the kind that benefits the claimed subject matter under a Step 2B analysis.  As discussed previously, reciting input devices including a camera for collecting user data, such as environmental and facial data, amount to insignificant extra solution activity, as they are defined in a result-based manner to collect data, necessary to perform subsequent steps of the judicial exception.  The same steps could be practically performed by mental process through a human observing a test taker and their surroundings.  Further, mere automation of manual processes, as is the case in the present application, such as using generic computer components to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100,1108-09 (Fed. Cir. 2017) or LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991,996-97 (Fed. Cir. 2016) (non-precedential) are examples of an insufficient showing of an improvement in computer-functionality, as is the case in the present application. Thus, these limitations do not amount to significantly more (e.g., stating that something is performed by a processor, for example).  Even when considered in combination, these additional elements represent mere instructions to apply an exception to a generic computer environment, which do not provide an inventive concept. Therefore, the claims are not directed to significantly more than the abstract idea. 
Therefore, claims 1, 3, 5-7, 9, 11-13, 15, 17, and 19-24 are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 13 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kumar (US 2011/0279228).
Regarding claim 1, Kumar teaches an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (Abstract; par. 0006; 0021: system and method for remote test administration, including a testing station having a processor and a memory in communication with the processor, and further including a remote server or monitoring station), cause the apparatus at least to: 

receive from the remote computer one or more streams of biometric information about the test-taker collected from the input devices during the exam, wherein the biometric information comprises audio, keystroke, behavioral input and image information (par. 0029: monitoring station 206 may each receive biometric information directly from multiple testing stations; par. 0045-0046, 0056: input includes examinee audio, keyboard typing patterns, facial detection and facial orientation, gaze movement, mood detection); 
monitor the received streams of biometric information during the exam to detect changes in the biometric information that correspond to a behavior change in the test-taker during the exam (par. 0045-0046, 0056: system analyzes collected biometric data to determine outliers corresponding to dishonest behavior); 
if the detected changes lie outside a threshold, determine that the test-taker is exhibiting questionable behavior (par. 0037; 0045-0046, 0056: when system detects outlier with probability more than a configurable threshold value in collected biometric data, system flags user for dishonest behavior); and 
update a profile associated with the test-taker with information reflecting the biometric information obtained during the exam (par. 0035; 0040; 0051: system stores biometric data for each examinee for later analysis).
Regarding claim 7, Kumar teaches a method implemented by a system comprising a client computer and a server (Abstract; par. 0006; 0021: system and method for remote test administration, including a testing station having a processor and a memory in communication with the processor, and further including a remote server or monitoring station), the method comprising: 
controlling a remote computer to administer an exam to a test-taker, the remote computer having a plurality of input devices (par. 0025: input devices at remote testing station receives input from examinee through remote test administration software); 

if the detected changes lie outside a threshold, determining that the test-taker is exhibiting questionable behavior (par. 0037; 0045-0046, 0056: when system detects outlier with probability more than a configurable threshold value in collected biometric data, system flags user for dishonest behavior); and 
updating a profile associated with the test-taker with information reflecting the biometric information obtained during the exam (par. 0035; 0040; 0051: system stores biometric data for each examinee for later analysis).
Regarding claim 13, Kumar teaches a computer program, embodied on a non-transitory computer readable medium, the computer program (Abstract; par. 0006; 0021: system and method for remote test administration, including a testing station having a processor and a memory in communication with the processor, and further including a remote server or monitoring station), when executed by a processor, causes the processor to: 
control a remote computer to administer an exam to a test-taker, the remote computer having a plurality of input devices (par. 0025: input devices at remote testing station receives input from examinee through remote test administration software);
receive from the remote computer one or more streams of biometric information about the test-taker collected from the input devices during the exam, wherein the biometric information comprises audio, keystroke, and image information (par. 0029: monitoring station 206 may each receive biometric information directly from multiple testing stations; par. 0045-0046, 0056: input includes examinee audio, keyboard typing patterns, facial detection and facial orientation, gaze movement, mood detection); 
prior to beginning the exam, establish a baseline of an environment of the test-taker, wherein establishing the baseline comprises performing an analysis of the environment of the test-taker and accounting for the biometric information obtained prior to the exam (par. 0046: system configured to 
monitor the obtained streams of biometric information during the exam to detect changes in the biometric information that correspond to a behavior change in the test-taker during the exam (par. 0029: monitoring station 206 may each receive biometric information directly from multiple testing stations; par. 0045-0046, 0056: input includes examinee audio, keyboard typing patterns, facial detection and facial orientation, gaze movement, mood detection); 
if the detected changes lie outside a threshold, determine that the test-taker is exhibiting questionable behavior (par. 0037; 0045-0046, 0056: when system detects outlier with probability more than a configurable threshold value in collected biometric data, system flags user for dishonest behavior); and 
update a profile associated with the test-taker with information reflecting the biometric information obtained during the exam (par. 0035; 0040; 0051: system stores biometric data for each examinee for later analysis).
Regarding claim 21, Kumar teaches wherein the streams of biometric information are monitored during the exam to detect pattern-changes the biometric information (par. 0047: biometric information, such as keystroke patterns are detected and monitored for change which may indicate examinee is getting external assistance).
RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 5/28/21 have been fully considered but they are not persuasive.
	In response to Applicant's argument (pg. 16-18: This rejection is respectfully traversed. Independent claims 1, 7, and 13 have been amended in a similar manner to further clarify and define there respective scope. In particular, these claims have each been amended to clarify that a remote computer is Page 16 of 20controlled to administer an exam and return one or more streams of bioinformatic information collected by one or more input devices at the remote computer, including "audio, keystroke, and image information" during the exam session. These data stream(s) are monitored for changes in the collected biometric information and these change lie outside a threshold (e.g., exceed or below a minimum value) such events are flagged as indicating that the test-taker is suspected of exhibiting questionable behavior and the remote computer is instructed to suspend the exam and issue a warning to the test-taker. In short, these claims, as presently amended, initiate an exam at a remote computer and obtain data about behaviors of the test-taker through a stream collected from input devices (e.g., image information via, e.g., camera, keystrokes via, e.g., a keyboard and sound information via, e.g., a microphone). Changes in the data streams may trigger some sort of flagging if the changes are considered significant anomalies that may indicate cheating or other untrustworthy behaviors by the test-tasked during the exam. As reflected in new claim 21, the monitoring of the (data) streams of biometric information collected about the user during the exam (e.g., while the exam is on-going), may also include detecting changes in patterns of biometric information such as, for example, a string of very slow or even way too regimented (e.g., a monotonous series of keystrokes) that may be considered an indicate that the test-take is doing something improper (e.g., cheating) during the exam. As these claims indicate, such changes may indicate an instance of questionable behavior if the detected changes are outside a threshold determined for normal behavior during an exam. In other words, for example, detecting changes that indicate the test-taker Page 17 of 20is cheating during the exam. This results in the change being flagged, leading to an the exam being paused (e.g., suspended) and a warning issued to the test taker of the suspected potential improper (e.g., cheating) behavior.), Examiner respectfully disagrees, and directs Applicant to the updated grounds for rejection above, as necessitated by claim amendment.  Furthermore, the claims recite a series of steps practically performed through mental process, including observation, evaluation, and opinion.  Biometric monitoring does not require any particular equipment, but rather can be performed by mere observation by a human taking mental steps, including detecting patterns of biometric information (i.e., the user makes repetitive keystrokes on a keyboard, which correspond to questionable behavior). This process is practically performed by an in-person proctor watching one or more test takers during a test session.  For example, a human proctor could observe a test taker’s keystrokes during an exam session, and based on some predefined criteria, determine through basic analysis that the observed keystrokes lie outside a threshold (e.g., exceed or below a minimum value), flag that test taker as exhibiting questionable behavior based on the prior analysis.  The additional elements including the “remote computer” performing these steps otherwise performed through mental process are just automating a manual Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  Therefore, Applicant’s arguments are not persuasive.
	In response to Applicant's argument (pg. 18: The pending claims as they are amended, meet the requirements of step 2A prongs 1 and 2 of the USPTO's interpretation of the inquiry articulated in the Supreme Court's opinions in Alice Corp. v. CLS Bank International and Mayo Collaborative Servs. v. Prometheus Labs., Inc. It is further asserted that the pending claims as amended, exceed the requirements under Section 101 that the Supreme Court found were met by the claims in Diamond v. Diehr. As explained in the specification, the claims as presently presented, provide a means for adequately assisting a proctor to efficiently proctor a number of exams at the same time remotely, thereby overcoming problems of adequately proctoring exams to detect suspected instances of suspicious behaviors from the monitoring biometric information to detect changes in that information that suggest likely improper behavior during an exam.), Examiner respectfully disagrees, and directs Applicant to the updated grounds for rejection above, as necessitated by claim amendment.  Furthermore, statements referring to case law without any further analysis amount to conclusory statements and are not persuasive.  Moveover, the term “remote” is a relative term, which under the broadest reasonable interpretation could include the same room.  At best, any improvement reflected by the claimed invention is to the abstract idea itself, not to the computer functionality or other technology.  Rather, the recited computer components are recited at a high level of generality, with no details whatsoever beyond identifying them by name in conjunction with steps practically performed by mental process.  Thus, the additional elements do not offer meaningful limitations beyond generally linking the abstract idea to a generic computer environment.  Therefore, Applicant’s arguments are not persuasive.
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715